DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 27, 2022, has been entered.
Claims 1-9, 12, 13 and 15-20 are currently pending in the application.  Claims 11 and 14 have been cancelled.  All previous rejections of claims 11 and 14 have been withdrawn in view of the cancellation of claims 11 and 14.  The previous 112 (a) rejections of claims 15 and 19 have been withdrawn in view of the amendments to claims 15 and 19.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 9,392,814) in view of Shoaf et al. (US 3,615,671).
Regarding claims 1, 3 and 8, Singer teaches a dissolving delivery mechanism comprising a concentrate fully encompassed in a water-soluble film (col. 1 lines 50-59).  The concentrate is taught to be suspended in the liquid or heterogeneously mixed with the liquid (i.e., indissoluble and dispersible) (col. 4 lines 17-21).  Singer teaches the film is formulated to dissolve preferably within 10 seconds (col. 3 lines 62-65).  This encompasses the claimed within five seconds of water contact.  Further, Singer teaches that the shell is formulated to dissolve quickly (col. 3 lines 60-61).  Therefore, one of ordinary skill would have been able to have designed the shell to dissolve within the time claimed where a quick dissolution time was desired.
Singer is silent as to the mechanism having at least one water-soluble access member having a water dissolution rate higher than that of the water-soluble film.
Shoaf teaches dry sugar filaments (i.e. sugar fibers) that are used to encapsulate dry particulate matter, including beverage mixes.  The sugar fibers dissolve quickly upon contact with liquid (col. 1 lines 51-55).
Therefore, where Singer teaches the mechanism having flat end caps (col. 5 lines 8-10), it would have been obvious to have provided these end caps out of a material as taught by Shoaf in order to provide a quick dissolving material, as well as the addition of sugar to the composition of Singer.  This would have required no more than routine experimentation, as sugar fibers and water-soluble films were known to be used to encapsulate concentrates, and would have been expected to provide the predictable result of a concentrate enclosed in a mechanism that was water-soluble.
Regarding claims 2 and 3, the mechanism of Singer has a cylindrical shape with 2 ends (e.g., Fig. 9 capsule 100).  Singer also teaches that the opposed end portions may have flat end caps (col. 5 lines 8-10).  Therefore, it would have been obvious to have included at least one access member at each end of the cylindrical shape, as Singer teaches end caps.
Regarding claims 4 and 5, Singer teach that the concentrate can be a nutritional supplement, drink sweetener, food product, or combinations thereof (col. 1 lines 60-65).
Regarding claim 6, Singer teaches that the shell can encapsulate flavorings (col. 4 lines 13-15).
Regarding claim 7, Singer teaches the diameter of the cylinder is about 1 to 2 inches (col. 5 lines 4-5), which overlaps and thereby renders obvious the claimed diameter.
Regarding claim 9, Singer teaches that the cylinder can have flat end caps, as set forth above with regard to claims 2 and 3.  Therefore, where Shoaf teaches sugar fibers for encapsulating powdered materials, and Singer teaches encompassing concentrates in fully dissolvable materials, it would have been obvious to have provided the flat end caps having a thickness as claimed in order to provide a suitable dissolution time to the end caps, while also being thick enough to reliably contain the concentrate.  Further, where the flat end caps are to “cap” the mechanism of Singer, it would have been obvious to have provided the caps with a diameter than is about the same diameter as the mechanism in order to reliably contain the concentrate within the mechanism.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a container having suitable flat end caps for containing a concentrate.
Regarding claim 12, where the diameter of the cylinder of Singer is 1” and the length is 6” (col. 5 lines 4-6), this provides a volume of the cylinder of 4.71 in3 (                                
                                    π
                                    ∙
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                    ∙
                                    h
                                    )
                                
                            , which is equivalent to 77 milliliters.  A wider or longer cylinder would provide a larger volume.  Therefore, the volume of the mechanism of Singer overlaps and thereby renders obvious the claimed volume.  Further, where both Singer and the instant invention teach mechanisms for adding concentrates to water, any differences in size are considered to be obvious as the devices perform the same function of adding a concentrate to water.
Regarding claim 13, Singer teaches that the nutrition in the concentrate can include fats, vitamins, minerals, sweeteners, flavorings, colorings, other types of food ingredients, and combinations thereof (col. 4 lines 8-24).
Regarding claim 16, Singer teaches that the film can be a number of different materials, including polysaccharide film, a protein film and microcrystalline cellulose (col. 2 lines 1-9).
Regarding claim 20, Singer teaches a method of making a beverage comprising placing the mechanism in water (col. 5 lines 19-20).  Shoaf et al. teach that their sugar fibers are also used to encase beverage mixes (col. 1 lines 51-55).  Therefore, it would have been obvious to have placed the mechanism of modified Singer in water to form a beverage as both Singer and Shoaf et al. teach forming beverages from their devices.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 9,392,814) in view of Shoaf et al. (US 3,615,671) as applied to claim 1 above, and in further view of Muller (US 2005/0163833).
Modified Singer teaches a dissolving delivery mechanism as detailed above with regard to claim 1.  Singer teach the film can be formed from a number of different materials, including amylose and amylopectin.  However, modified Singer is silent as to the film comprising starch, lecithin and glycerol.
Muller teaches starch-based edible films that are used in place of gelatin capsules to contain active ingredients [0018].   To form the film, the starch is mixed with a softener that can be glycerin [0083].  Lecithin is taught as an additive to be used in the film as well [0095].
Therefore, where both Singer and Mueller teach edible films for encapsulating foodstuffs, it would have been obvious to have utilized a starch-based film as taught by Muller to provide a mechanism as taught by Singer with the reasonable expectation that a suitable delivery device would continue to be provided given that all of starch, glycerol and lecithin are taught in the prior art to be included in an edible film.  It is considered prima facie obvious to substitute one edible film for another where both are taught by the prior art for encapsulating foodstuffs.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 9,392,814) in view of Shoaf et al. (US 3,615,671) as applied to claim 1 above, and in further view of Carroll et al. (US 2014/0302203).
Modified Singer teaches a mechanism as detailed above with regard to claim 1.  The film of Singer is taught to be from a number of different materials that are water-soluble and dissolve quickly upon placement in water (col. 1 lines 50-59).
However, modified Singer is silent as to the thickness of the films.
Carroll et al. teach edible water-soluble films that are used to prepared pouches containing beverage concentrates (e.g., Example 3).  The films of Carroll et al. are taught to be formed of different polymers depending on the properties desired in the final film [0038].  Carroll et al. teach their films have a thickness of about 1.5 to 3 thousands of an inch (i.e., 0.0015 to 0.003 inches) [0032].  The range of the prior art is considered to touch the range of claim 17, (i.e., “about 0.0015” touches “about 0.001”), and the film of the prior art is slightly thicker than the range of claim 18.  However, Carroll et al. teach that thinner films will dissolve quickest [0035].  Therefore, as the thickness of the films was known to affect the dissolution rate, it would have been obvious to have provided the film of Singer in a thickness as taught by Carroll et al., or a thinner film, where quicker dissolution was desired, with the reasonable expectation that the film would dissolve in the time set forth by Singer.  Further, as indicated by Carroll et al., one of ordinary skill would have been able to have determined the thickness desired through no more than routine experimentation, depending on the final properties desired in the film.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 9,392,814) in view of Shoaf et al. (US 3,615,671), Muller (US 2005/0163833) and Carroll et al. (US 2014/0302203).
Singer teaches a dissolving delivery mechanism comprising a nutritional concentrate fully encompassed in a water-soluble film (col. 1 lines 50-59).  Singer teaches the film is formulated to dissolve preferably within 10 seconds (col. 3 lines 62-65).  This encompasses the claimed within five seconds of water contact.  Further, Singer teaches that the shell is formulated to dissolve quickly (col. 3 lines 60-61).  Therefore, one of ordinary skill would have been able to have designed the shell to dissolve within the time claimed where a quick dissolution time was desired.
Singer does not teach a film having a composition as claimed.
Muller teaches starch-based edible films that are used in place of gelatin capsules to contain active ingredients [0018].   To form the film, the starch is mixed with a softener that can be glycerin [0083].  Lecithin is taught as an additive to be used in the film as well [0095].
Therefore, where both Singer and Mueller teach edible films for encapsulating foodstuffs, it would have been obvious to have utilized a starch-based film as taught by Muller to provide a mechanism as taught by Singer with the reasonable expectation that a suitable delivery device would continue to be provided given that all of starch, glycerol and lecithin are taught in the prior art to be included in an edible film.  It is considered prima facie obvious to substitute one edible film for another where both are taught by the prior art for encapsulating foodstuffs.
The mechanism of Singer has a cylindrical shape with 2 ends (e.g., Fig. 9 capsule 100).  Singer also teaches that the opposed end portions may have flat end caps (col. 5 lines 8-10).  Therefore, it would have been obvious to have included two water-soluble access members at opposite ends of the cylindrical shape, as Singer teaches end caps.
Singer is silent as to the mechanism having at least one water-soluble access member having a water dissolution rate higher than that of the water-soluble film.
Shoaf teaches dry sugar filaments (i.e. sugar fibers) that are used to encapsulate dry particulate matter, including beverage mixes.  The sugar fibers dissolve quickly upon contact with liquid (col. 1 lines 51-55).
Therefore, where Singer teaches the mechanism having flat end caps (col. 5 lines 8-10), it would have been obvious to have provided these end caps out of a material as taught by Shoaf in order to provide a quick dissolving material, as well as the addition of sugar to the composition of Singer.  This would have required no more than routine experimentation, as sugar fibers and water-soluble films were known to be used to encapsulate concentrates, and would have been expected to provide the predictable result of a concentrate enclosed in a mechanism that was water-soluble.
Regarding the dimensions of the access member, where Shoaf teaches sugar fibers for encapsulating powdered materials, and Singer teaches encompassing concentrates in fully dissolvable materials, it would have been obvious to have provided the flat end caps having a thickness as claimed in order to provide a suitable dissolution time to the end caps, while also being thick enough to reliably contain the concentrate.  Further, where the flat end caps are to “cap” the mechanism of Singer, it would have been obvious to have provided the caps with a diameter than is about the same diameter as the mechanism, which can be less than 1 inch (Singer col. 2 lines 4-6) in order to reliably contain the concentrate within the mechanism.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a container having suitable flat end caps for containing a concentrate.
Singer is silent as to the thickness of the films.
Carroll et al. teach edible water-soluble films that are used to prepared pouches containing beverage concentrates (e.g., Example 3).  The films of Carroll et al. are taught to be formed of different polymers depending on the properties desired in the final film [0038].  Carroll et al. teach their films have a thickness of about 1.5 to 3 thousands of an inch (i.e., 0.0015 to 0.003 inches) [0032].  The range of the prior art is considered to touch the claimed range, (i.e., “about 0.0015” touches “about 0.001”).  Carroll et al. also teach that thinner films will dissolve quickest [0035].  Therefore, as the thicknesses of the films was known to affect the dissolution rate, it would have been obvious to have provided the film of Singer in a thickness as taught by Carroll et al., or a thinner film where quicker dissolution was desired, with the reasonable expectation that the film would dissolve in the time set forth by Singer.  Further, as indicated by Carroll et al., one of ordinary skill would have been able to have determined the thickness desired through no more than routine experimentation, depending on the final properties desired in the film.
Response to Arguments

Applicant's arguments filed March 27, 2022, have been fully considered but they are not persuasive. 
Applicant argues that the disclosure of quick dissolving sugar fibers is not a mechanism wherein a water-soluble access member has a higher dissolution rate than an adjacent film (Remarks, pp. 7-8).
This argument is not persuasive.  The combination of prior art teaches end cap members that have a quick dissolution time in order to allow the contents of the container to be more immediately released into a beverage.  Applicant has not provided any convincing arguments or evidence that the claimed invention is more than a predictable use of known prior art elements.  
Regarding the rejection of claim 19, applicant again states that the access members (i.e., end caps) play a key functional role due to their water solubility and the fact that they dissolve more readily than the film when in contact with water (Remarks, p. 8).
This argument is not persuasive.  As stated above, the combination of prior art teaches end cap members that have a quick dissolution time in order to allow the contents of the container to be more immediately released into a beverage.  Applicant has not provided any convincing arguments or evidence that the claimed invention is more than a predictable use of known prior art elements.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791